      Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

STEVEN MUSGRAVE,                          §
                                          §
      Plaintiff,                          §
                                          §
VS.                                       §            Case No. 2:20-cv-00278
                                          §
MIKE SHAW C.C. MOTORS, INC.               §
d/b/a MIKE SHAW KIA,                      §      JURY TRIAL DEMANDED
                                          §
      Defendant.                          §

                       PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Plaintiff Steven Musgrave files this Original Complaint against Defendant Mike

Shaw C.C. Motors, Inc. d/b/a Mike Shaw Kia, and shows as follows:

                                         PARTIES

1.    The plaintiff is Steven Musgrave.       He is an individual and resident of Nueces

County, Texas.

2.    The defendant is Mike Shaw C.C. Motors, Inc. d/b/a Mike Shaw Kia (“the

defendant”).     It is a business entity located in and doing business in Corpus Christi,

Nueces County, Texas. The defendant may be served with process by personal service on

its registered agent for service, Mr. Stephen Bressler, 1020 N.E. Loop 410, Suite 500, San
      Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 2 of 8




Antonio, Texas 78209.

                                          JURISDICTION

3.         This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1331. It presents a federal question because it arises under 29 U.S.C. § 2601, a federal

statute.

                                              VENUE

4.         Pursuant to 29 U.S.C. § 1132(e)(2), venue for this suit is proper in this district and

division because it is the district and division where the alleged events occurred.

                                              FACTS

5.     The plaintiff was employed by the defendant in Corpus Christi, Texas, from on or

about May 23, 2017, until on or about July 8, 2020. He began his employment at Mike

Shaw Toyota as a salesman, working in that role until about August 2017 when he

became Finance Manager. He worked in that role until October 2019 when be became

Finance Manager at Mike Shaw Kia. In April 2020, the defendant returned to Mike Shaw

Toyota as a salesman, but then returned to Mike Shaw Kia again on or about June 1,

2020, as Finance Manager. The plaintiff had no disciplinary history and received only

positive performance evaluations.

6.     On or about June 23, 2020, the plaintiff communicated to Ray Lewis during work

hours that he was not feeling well, exhibiting symptoms of COVD-19. He was told,



                                                                                                2
      Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 3 of 8




however, to continue working the rest of the day and to get tested the next day. On June

24, 2020, the plaintiff received a COVID-19 test from Complete Care South. He was

advised by a health care professional to not work for at least one week, while awaiting

test results. The plaintiff communicated this to the defendant. At that time, he expected

to return to work on or about June 29, 2020, so long as the test result was negative.

7.     However, on or about June 27, 2020, a child in the plaintiff’s home tested positive

for COVID-19. The plaintiff communicated this development to the defendant. At this

time, the defendant instructed the plaintiff to take another COVID-19 test that was a

“rapid test,” so that he could return to work if the result was negative. The plaintiff

complied and obtained a rapid test on or about June 29, 2020, from Stat Care. The test

result was negative, but the plaintiff was advised by the health care professional at Stat

Care that he should self-isolate until July 8, 2020, because of the positive result for a

child in the plaintiffs household. This information was communicated to the plaintiff;

and the defendant advised the plaintiff to report to work on July 8, 2020.

8.     The plaintiff reported to work on July 8, 2020, as intended. He worked for about

15 minutes before he was told by the defendant that he was discharged from his

employment because of his alleged failure to properly utilize electronic contracts in early

June 2020 for one or more car sales. This was his first notice of any alleged performance

issues. The plaintiff denies violating any policy or procedure of the defendant.



                                                                                          3
      Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 4 of 8




9.     Indeed, the only development between the last day that the plaintiff worked and

the date he returned was his COVID-19 issues. The discharge is unlawful. It is unlawful

because the decision is motivated by one or more unlawful factors, including the

defendant’s non-compliance with the FMLA.          The discharge was motivated by the

plaintiff’s absence from work because he had COVID-19 symptoms, because a child in

his household tested positive for COVID-19, and because he was quarantined at home

waiting for COVID-19 test results.

10.    In discharging him from his employment, the plaintiff was penalized by the

defendant for exercising his statutory rights under the EFMLEA and FMLA, respectively.

                                   CAUSES OF ACTION

       Count 1—FMLA Retaliation

11.    The plaintiff incorporates within Count 1 all of the allegations set forth in

paragraphs 1-10, supra.

12.    The defendant is subject to the provisions of The Family and Medical Leave Act

of 1993, which allows eligible employees working for covered employers to take

temporary leave for medical reasons, for the birth or adoption of a child, and for the care

of a spouse, child, or parent who has a serious health condition, without the risk of losing

employment. 29 U.S.C. § 2601(b)(1) and (2).         The FMLA has two distinct sets of

provisions, which together seek to meet the needs of families and employees and to



                                                                                           4
      Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 5 of 8




accommodate the legitimate interests of employers. See Nero v. Indus. Molding Corp.,

167 F.3d 921, 927 (5th Cir. 1999); Bocalbos v. Nat'l W. Life Ins. Co., 162 F.3d 379, 383

(5th Cir. 1998). The statute prescriptively provides a series of substantive rights. See id.

The FMLA requires a covered employer to allow an eligible employee up to twelve

weeks of unpaid leave if the employee suffers from “a serious health condition that

makes the employee unable to perform the functions of the position of such employee.”

29 U.S.C. § 2612(a)(1)(D); see Chaffin v. John H. Carter Co., Inc., 179 F.3d 316, 319

(5th Cir. 1999). When an eligible employee returns from leave taken under the FMLA,

the employer must restore the employee to the same position or to “an equivalent position

with equivalent employment benefits, pay, and other terms and conditions of

employment.” 29 U.S.C. § 2614(a)(1); see Nero, 167 F.3d at 925.4 The FMLA also

contains proscriptions against penalizing an employee for the exercise of FMLA rights.

29 U.S.C. § 2615(a)(1)-(2); see Chaffin, 179 F.3d at 319.

13.    Further, on March 27, 2020, President Trump signed into law the Coronavirus Aid,

Relief, and Economic Security Act, Public Law 116-136 (CARES Act), which amends

certain provisions of the EPSLA and the provisions of the FMLA added by the EFMLEA.

In general, the FFCRA requires covered employers to provide eligible employees up to

two weeks of paid sick leave at full pay, up to a specified cap, when the employee is

unable to work because the employee is subject to a Federal, State, or local quarantine or



                                                                                           5
      Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 6 of 8




isolation order related to COVID-19, has been advised by a health care provider to self-

quarantine due to concerns related to COVID-19, or is experiencing COVID-19

symptoms and seeking a medical diagnosis. This same regulatory framework applies to

an employee who is caring for a child under the age of 18. All employees are eligible for

this statutory job protection regardless of the length of their employment.

14.    The FMLA's general prohibitions on interference with rights and discrimination,

29 U.S.C. 2615, as well as the FMLA's enforcement provisions, 29 U.S.C. 2617, apply

for purposes of the EFMLEA.

15.    Here, the plaintiff is an eligible employee under the Act, and the defendant is a

covered employer under the Act.       In accordance with the CARES Act, the plaintiff

advised the defendant that he had COVID-19 symptoms, and that, later, a child in his

household tested positive for COVID-19. The plaintiff provided the defendant as much

notice as he reasonably could and enough information so that the defendant knew or

should have known that he likely was eligible for FMLA leave, pursuant to the Family

Medical Leave Act and the CARES Act, respectively.

16.    While several days’ leave was expressly granted to the plaintiff by the defendant,

he was effectively prevented by the defendant from returning to work as he intended; nor

did the defendant offer to restore the plaintiff to an equivalent position after his needed

leave and when he was eligible to return; rather it discharged him because of the time he



                                                                                          6
       Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 7 of 8




took away from work to care for himself and an ill child in his household.

17.    The defendant’s conduct caused damages to the plaintiff.       He therefore seeks

reinstatement, to recover his past and future economic and non-economic damages from

the defendant, his damages for mental anguish, and all other damages provided by law.

Because of the nature of the conduct; that is, being willful and intentional, the plaintiff

also seeks to recover liquidated damages and/or exemplary damages from the defendant,

as provided by law. The plaintiff also seeks his costs and attorney’s fees, as provided by

law.

                                         PRAYER

18.    For these reasons, Plaintiff Steven Musgrave respectfully requests that Defendant

Mike Shaw C.C. Motors, Inc. d/b/a Mike Shaw Kia be cited to appear herein and answer,

and that upon trial of this matter, have judgment against Defendant for Plaintiff’s

reinstatement, damages, economic damages, non-economic damages, liquidated damages,

mental anguish damages, exemplary damages, attorney’s fees, costs, pre-judgment

interest, post-judgment interest, and for such other relief, at law or in equity, to which

Plaintiff may be justly entitled.

                                                 Respectfully submitted,

                                                 s/Jon D. Brooks
                                                 Jon D. Brooks
                                                 Attorney-in-Charge
                                                 Federal ID 24936


                                                                                          7
Case 2:20-cv-00278 Document 1 Filed on 11/10/20 in TXSD Page 8 of 8




                                    State Bar No. 24004563
                                    400 Mann Street, Suite 1001
                                    Corpus Christi, Texas 78401
                                    361.885.7710
                                    361.885.7716 (facsimile)
                                    jbrooks@brooksllp.com

                                    Attorneys for Plaintiff Steven
                                    Musgrave




                                                                      8
